 Case 1:19-cv-00202-GZS Document 1 Filed 05/07/19 Page 1 of 21                           PageID #: 1



                                 UNITED STATES DISTRICT COURT
                                      DISTRICT OF MAINE


KAREN JO YOUNG,

      Plaintiff,

         v.                                                           Civil Action No.

MAINE COAST REGIONAL HEALTH
FACILITIES d/b/a MAINE COAST
MEMORIAL HOSPITAL d/b/a NORTHERN
LIGHT MAINE COAST HOSPITAL and
EASTERN MAINE HEALTHCARE
SYSTEMS d/b/a NORTHERN LIGHT
HEALTH,

      Defendants.

                                           COMPLAINT
                                      JURY TRIAL REQUESTED
                                  INJUNCTIVE RELIEF REQUESTED

       NOW COMES the Plaintiff, Karen Jo Young (“Ms. Young”), by and through undersigned

counsel, and complains against the Defendants, Maine Coast Regional Health Facilities d/b/a Maine

Coast Memorial Hospital d/b/a Northern Light Maine Coast Hospital (“MCMH” or “Maine Coast”)

and Eastern Maine Healthcare Systems d/b/a Northern Light Health (“EMHS”), as follows:

                                    JURISDICTION AND PARTIES

       1.          This action arises under the Maine Human Rights Act (“MHRA”), 5 M.R.S. §§ 4551

et seq., the Whistleblowers’ Protection Act (“WPA”), 26 M.R.S. §§ 831 et seq., as enforced through

the MHRA; the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101 et seq.; and the

Rehabilitation Act (“Rehab Act”), 29 U.S.C. §§ 701 et seq.

       2.          Ms. Young is a United States citizen residing in the Village of Corea, Town of

Gouldsboro, County of Hancock, State of Maine.




                                                    1
 Case 1:19-cv-00202-GZS Document 1 Filed 05/07/19 Page 2 of 21                         PageID #: 2



        3.         MCMH is a Maine non-profit corporation with a principal place of business in the

City of Ellsworth, County of Hancock, State of Maine.

        4.         EMHS is a Maine non-profit corporation with a principal place of business in the

City of Brewer, County of Penobscot, State of Maine.

        5.         At all material times, Defendants were an integrated enterprise. Namely,

Defendants had an interrelation of operations, common management, and centralized control of

labor relations.

        6.         MCMH and EMHS each had 15 or more employees for each working day in each of

20 or more calendar weeks in the same calendar year as when the alleged discrimination occurred.

        7.         At all relevant times, MCMH and EMHS were each recipients of federal financial

assistance, i.e., Medicare and Medicaid.

        8.         This Court has subject matter jurisdiction over Ms. Young’s federal and state

claims pursuant to 28 U.S.C. §§ 1331and 1367.

        9.         On or about November 22, 2017, Ms. Young filed a timely Complaint/Charge of

Discrimination against MCMH alleging disability discrimination, retaliation, and whistleblower

retaliation with the Maine Human Rights Commission (“MHRC”) and Equal Employment

Opportunity Commission (“EEOC”).

        10.        On about April 6, 2018, Ms. Young filed an Amended Complaint/Charge of

Discrimination with the MHRC and EEOC, adding EMHS as an additional Respondent.

        11.        On or about April 12, 2019, the MHRC issued a Notice of Right to Sue with

respect to Ms. Young’s state law claims.

        12.        On or about April 22, 2019 the EEOC issued Notices of Right to Sue with respect

to Ms. Young’s federal law claims.




                                                    2
 Case 1:19-cv-00202-GZS Document 1 Filed 05/07/19 Page 3 of 21                        PageID #: 3



       13.     Ms. Young has exhausted her administrative remedies with respect to all claims

set forth in this Complaint.

                                   JURY TRIAL REQUESTED

       14.     Ms. Young requests a trial by jury for all claims and issues for which a jury is

permitted.

                                   FACTUAL ALLEGATIONS

       15.     MCMH is a 64-bed, full-service hospital serving Hancock and western

Washington Counties.

       16.     MCMH became a member of EMHS in 2015.

       17.     EMHS is an integrated health delivery system with nine acute-care, medical-

surgical hospitals, a freestanding psychiatric hospital, primary and specialty care physician

practices, long-term care and home health and hospice, and ground and air emergency transport

services.

       18.     The names, job titles, and employer of individuals mentioned in this Complaint

include:

               a.   Noah Lundy, Regional HR Director, EMHS;
               b.   Kelley Ann Columber, Communications Director, EMHS;
               c.   Doug Keith, Rehab Services Manager, MCMH;
               d.   John Ronan, President of MCMH and Blue Hill hospitals, EMHS;
               e.   Debbie Ehrlenbach, former Board Chairman;
               f.   Megan Randlett, Esq., EMHS;
               g.   Paul Bolin, VP and Chief Human Resources Officer, EMHS;
               h.   Suzanne Spruce, Chief Communications Officer, EMHS;
               i.   Glenn Martin, Esq., Vice President and General Counsel, EMHS;
               j.   Kathy Smith, HR Coordinator, MCMH;
               k.   Kim Formby, Occupational Therapy Clinical Supervisor, MCMH.

       19.     Ms. Young was hired by MCMH in March 2004.

       20.     As of 2017, Ms. Young was employed as the Swing Bed Activities Coordinator,

also referred to as Swing Bed Activities Director.


                                                  3
 Case 1:19-cv-00202-GZS Document 1 Filed 05/07/19 Page 4 of 21                       PageID #: 4



        21.     The Swing Bed program serves patients who receive rehabilitation and skilled

nursing care.

        22.     At the time that Ms. Young was fired in September 2017, her hourly rate of pay

was $15.187 and she worked 28 hours per week.

        23.     Ms. Young has a disability, spasmodic dysphonia, which is a severe speech

impairment. Her condition constitutes a substantial limitation on the major life activity of

speaking. Ms. Young’s voice is soft and hoarse and is easily fatigued. It requires great effort for

Ms. Young to speak.

        24.     Ms. Young’s condition also substantially impairs her physical health.

        25.     Defendants also regarded Ms. Young as a person with a disability and as a person

with a physical impairment.

        26.     Between the time she was hired in March 2004 and the time she was fired in

September 2017, Ms. Young requested and needed reasonable accommodations for her

disability.

        27.     Accommodations that MCMH granted included a portable voice amplifier, a

white board, and prepared documents.

        28.     Accommodations provided by MCMH did not allow Ms. Young to communicate

effectively with patients who could not hear well, could not see well, or could not read.

        29.     Ms. Young requested the use of volunteers to help her communicate effectively

with all of her patients, including those who could not hear well, could not see well, or could not

read. MCMH denied these requests.




                                                 4
 Case 1:19-cv-00202-GZS Document 1 Filed 05/07/19 Page 5 of 21                       PageID #: 5



       30.      During her employment Ms. Young complained that MCMH violated her right to

confidentiality with regard to information about her disability and that MCMH did not safeguard

confidential personnel records for other employees and some incidental patient information.

       31.      MCMH threatened Ms. Young’s job when Ms. Young engaged in protected

activity, that is, when she complained about MCMH violating her right to medical confidentiality

and the right to confidentiality of other employees and patients.

       32.      On about June 24, 2016, Ms. Young filed a complaint of disability discrimination,

retaliation and whistleblower retaliation with the MHRC.

       33.      Ms. Young’s complaint was dual-filed with the EEOC.

       34.      In about June or July 2017, Ms. Young wrote an email to HR Director Lundy with

a copy to Rehab Services Manager Keith and Kim Formby about concerns she had that patients’

safety was at risk. One of the points she made in the email was that if she was able to use

volunteers for patient activities, she would be more available to help with unsafe situations that

arose on the med/surg unit.

       35.      The MHRC issued an Investigator’s Report on August 21, 2017 recommending

“no reasonable grounds” to believe that MCMH’s actions were unlawful.

       36.      Ms. Young submitted her written disagreements with the recommendation of the

Investigator’s Report in a timely manner.

       37.      Ms. Young attended the MHRC Commission meeting and made a presentation of

her disagreements on September 18, 2017. Mr. Lundy attended the meeting on behalf of MCMH

with the assistance of counsel (attorney Frank McGuire).

       38.      The MHRC Commissioners voted to uphold the recommendations of the

investigator.




                                                 5
 Case 1:19-cv-00202-GZS Document 1 Filed 05/07/19 Page 6 of 21                        PageID #: 6



        39.     A few days later, The Ellsworth American published a letter to the editor that Ms.

Young wrote about “unrest at MCMH.” The publication date was September 21, 2017 but the

newspaper was sold in stores on the afternoon of September 20, 2017.

        40.     Ms. Young wrote the letter before the MHRC Commission meeting on September

18, 2017. Her final copy of the letter was emailed to The Ellsworth American on September 19,

2017.

        41.     In her letter to the editor, Ms. Young expressed concerns about pay and working

conditions at MCMH for doctors, nurses and other staff and for the quality of care that it was

providing to its patients.

        42.     Ms. Young made common cause with other employees who were voicing

concerns over working conditions.

        43.     Ms. Young’s letter was one of several items published in The Ellsworth American

at about the same time:

                a. On August 31, 2017, an article appeared in the paper that quoted two
                   providers connected with MCMH. Dr. W was quoted as saying that the
                   hospital administrators “don’t understand the value of good people” and that
                   he left “out of disgust” after being asked to change the way he ran his practice.
                   Dr. B was quoted as saying that medical staff were leaving and “heading for
                   places where they can get better hours and pay.” The article also quoted John
                   Ronan, the President of MCMH, as well as (now former) Board Chairwoman
                   Debbie Ehrlenbach, both of whom defended the merger with EMHS and the
                   quality of care provided to patients.

                b.    On September 7, 2017, an article appeared in the paper that quoted two
                     nurses (Mr. B and Ms. A) and a nurse anesthetist (Mr. D). Mr. B and Ms. A
                     expressed concerns about understaffing. Ms. A was quoted as saying that
                     staffing problems were hurting the hospital’s ability to handle patients: “It
                     seems like shortsighted financial decisions for a quick impact, but it’s having
                     long-term, devastating results.” Mr. D was quoted as saying that three out of
                     six nurse anesthetists had left their jobs and that a fourth was considering
                     leaving due to the working conditions. Mr. D and Ms. B were quoted as
                     saying that earlier that summer, there was no nurse anesthetist on call for an
                     entire weekend and that as a result the operating room had to shut down.



                                                   6
 Case 1:19-cv-00202-GZS Document 1 Filed 05/07/19 Page 7 of 21                      PageID #: 7




              c. On September 14, 2017, The Ellsworth American published a letter to the
                 editor written by Dr. L who wrote that he “strongly agree[d] with the
                 comments made by [his] colleagues [Drs. W and B] regarding “doctor
                 dissatisfaction.”

              d. Ms. Young’s letter to the editor appeared about five days after that. The paper
                 went on sale on the afternoon of September 20, 2017 with a publication date
                 of September 21, 2017.

       44.    MCMH recognized that Ms. Young’s expressed dissatisfaction with how MCMH

was being operated was similar to the facts and opinions expressed by other employees and

providers.

       45.    For example, on September 20, 2017, after Ms. Young’s letter to the editor

appeared in print, Ms. Columber wrote an email to MCMH and EMHS administrators stating, in

part, “Another very unfavorable opinion letter was printed in today’s paper.” Mr. Lundy replied,

“Karen Jo Young apparently penned the attached editorial in the EA… Interesting.”

       46.    On the morning of September 21, 2017, Mr. Lundy forwarded Ms. Columber’s

email and Ms. Young’s letter to the editor to Mr. Bolin and attorney Megan Randlett.

       47.    Mr. Bolin responded by saying, “I haven’t read, but if there are new allegations,

we need to investigate them.”

       48.    Ms. Randlett replied, “No, it’s actually not about her alleged discrimination at all.

More general musing about how terrible MCHC is … [emphasis added].”

       49.    Mr. Lundy replied, “Right. I’m wondering what the remedy of the media policy is

below…What type of action is warranted by her doing this?”

       50.    Next, Mr. Lundy consulted with Ms. Young’s supervisor, Mr. Keith.

       51.    No information was provided by Defendants to the MHRC about the information

exchanged between Mr. Lundy and Mr. Keith.




                                                7
 Case 1:19-cv-00202-GZS Document 1 Filed 05/07/19 Page 8 of 21                    PageID #: 8



       52.     Later that morning, President Ronan met with Mr. Bolin and Mr. Martin and they

discussed Ms. Young’s letter and EMHS’s media policy.

       53.     No information was provided by Defendants to the MHRC about the information

exchanged between Mr. Lundy and Mr. Keith about Ms. Young.

       54.     Following this discussion, Mr. Ronan decided that Ms. Young should be fired

subject to further communications with EMHS’s legal and human resources departments.

       55.     No information was provided by Defendants to the MHRC about why Mr. Ronan

decided that Ms. Young should be fired and not the other employees who were talking and

writing about MCMH to the press.

       56.     Mr. Ronan stated that he consulted with Ms. Randlett (Legal Department) and

with Mr. Bolin (Human Resources) before he approved Ms. Young’s termination.

       57.     MCMH submitted a statement to the MHRC signed by Mr. Ronan in which he

admits that he knew that Ms. Young had filed a complaint with the MHRC in 2016.

       58.      In the early afternoon of September 21, 2017, Ms. Young was asked to meet

with Mr. Lundy, Mr. Keith, and HR Coordinator Smith.

       59.     Mr. Lundy told Ms. Young that it had come to their attention that she had issued a

“news release” to The Ellsworth American in direct violation of policy and that she was being

terminated effective immediately.

       60.     Ms. Young asked for a copy of the policy. They refused to give the policy to her.

       61.     Ms. Young told Mr. Lundy, Mr. Keith and Ms. Smith that she wrote a letter to the

editor, not a “news release.”

       62.     Mr. Lundy repeated that Ms. Young had violated the policy.

       63.     Ms. Young was handed a termination letter, signed by Mr. Lundy, which read:




                                                8
    Case 1:19-cv-00202-GZS Document 1 Filed 05/07/19 Page 9 of 21                        PageID #: 9



         “This is to inform you that your employment is being terminated effective
        immediately for violation of EMHS Policy: News Release, External Publication
        and Media [hereinafter, the “Media Policy”] and in accordance with MCMH
        Memorial Hospital (MCMH) progressive disciplinary policy.”

        64.     After Ms. Young was fired, she obtained a copy of her personnel file which

contained a document purporting to reflect statements made by her and Mr. Lundy during the

termination meeting. The document is not accurate. For example, Ms. Young did not tell Mr.

Lundy, Mr. Keith and Ms. Smith that she was going to notify the newspaper, 1 and Mr. Lundy did

not say that he would mail a copy of the Media Policy to her. 2 Ms. Young did tell Mr. Lundy that

she thought her termination was in retaliation for her complaint to the MHRC and EEOC, but

that may have occurred as he was escorting her out.

        65.     MCMH provided a statement to the MHRC signed by Suzanne Spruce, Chief

Communications Officer for EMHS, discussing the business purpose of the Media Policy and the

importance of protecting its “brand.”

        66.     Most patients’ perception of the care they receive is based on their interactions

with the doctors, nurses, therapists and the staff in the doctor offices. The administration decided

to change the doctors’ contracts resulting in several doctors leaving. This was in the news prior

to Ms. Young’s letter to the editor. The administration did not act on the nurses' concerns of

inadequate staffing and the consequent risk to patient safety. This also was in the news before

Ms. Young’s letter was published.




1
 It did not occur to Ms. Young to call the newspaper until the meeting was over and she was in her car
about to head home.
2
  Mr. Lundy did not mail a copy of the Media Policy to Ms. Young. MCMH also refused to give a
reporter for The Ellsworth American a copy of the Media Policy. The reporter was able to obtain a copy
from Mercy Hospital, which is also part of EMHS.




                                                   9
Case 1:19-cv-00202-GZS Document 1 Filed 05/07/19 Page 10 of 21                        PageID #: 10



       67.     As Ms. Young stated in her letter to the editor, MCMH staff were assured that

their local board members would have a say in future decisions made by the conglomerate

EMHS. She quoted previous board members who made similar assurances back when it was

announced that MCMH was going to join with EMHS.

       68.     Ms. Young’s letter to the editor said little to impact the hospital’s brand.

       69.     EMHS had already negatively affected its own brand with its decisions about

doctors’ contracts and nursing staffing levels.

       70.     Ms. Young does not recall ever having seen the Media Policy while she was

employed by MCMH.

       71.     MCMH has no evidence that Ms. Young was ever told about the Media Policy,

shown the Media Policy, or read the Media Policy.

       72.     There is no proof that the Media Policy was available through MCMH’s policy

portal in September 2016.

       73.     MCMH maintains a record of the policies that employees are trained on.

       74.     MCMH’s records show that Ms. Young was not trained on the Media Policy.

       75.     Even if Ms. Young had read the Media Policy prior to writing her letter to the

editor, the policy was illegal because it prohibited employees from contacting or releasing any

information about EHMS, member organizations or subsidiaries, to the media without the direct

involvement of EHMS Community Relations Department or of the Chief Operating Officer

responsible for that organization without exception.

       76.     The Media Policy is unlawful because it prohibits employees from engaging in

protected activity under the MHRA, ADA, the Rehab Act, the WPA, and other state and federal

statutes that protect employees for making reports to public bodies about unfair and illegal




                                                  10
Case 1:19-cv-00202-GZS Document 1 Filed 05/07/19 Page 11 of 21                     PageID #: 11



conditions at work. For example, the Media Policy is unlawful because it prohibits employees

from making an oral or written report to a public body about unsafe or illegal conditions at work,

which is protected by the WPA.

         77.   The fact that Defendants maintained a policy which prohibited whistleblowing

activity evidences retaliatory motive and animus on the part of the Defendants.

         78.   The Media Policy also violated the National Labor Relations Act (“NLRA”).

         79.   After she was fired, Ms. Young filed a charge against MCMH with the National

Labor Relations Board (“NLRB”) alleging that MCMH terminated her employment because she

engaged in protected concerted and union activity by submitting a letter to a local newspaper in

which she made common cause with employees voicing concerns about working conditions, and

that the Media Policy unlawfully restricted employees’ work-related communications with the

media.

         80.   On November 2, 2018, Administrative Law Judge Paul Bogas issued a decision

and recommended order in favor of Ms. Young.

         81.   MCMH filed exceptions to Judge Bogas’s decision and recommended order. The

matter is still pending before the NLRB.

         82.   At the time Defendants fired Ms. Young, they knew that many, if not most, of

their employees were not aware of the Media Policy.

         83.   On September 20, 2017, Ms. Columber sent an email to all MCMH Department

Heads about the Media Policy. Ms. Columber wrote, in part, “I realize that some of you may

have never seen this policy…”

         84.   MCMH admitted to the MHRC that the only question it asked Ms. Young before

she was fired was whether or not she wrote the letter to the editor that was published in The




                                                11
Case 1:19-cv-00202-GZS Document 1 Filed 05/07/19 Page 12 of 21                                  PageID #: 12



Ellsworth American on September 20, 2017 and that because Ms. Young admitted that she wrote

the letter, she was fired.

           85.     Upon information and belief, MCMH deviated from the way it normally

disciplines employees who violate its policies.

           86.     MCMH has a progressive discipline policy.

           87.     MCMH’s policy and practice is to warn employees that their conduct violates a

policy and then educate or retrain so that they may avoid non-compliance going forward.

           88.     Ms. Young had no reason to believe that her letter to the editor violated any

policy or that she would be fired for writing it.

           89.     Reprimands that Ms. Young received prior to termination were in retaliation for

her protected activity.

           90.     During the months of August and September 2017, two articles and one letter to

the editor were published in The Ellsworth American about MCMH that were written by or

quoted current and former MCMH employees.

           91.     None of the employees except Ms. Young were disciplined or fired for expressing

their opinions.

           92.     Ms. Young was treated differently and worse than similarly situated employees.

           93.     On August 31, 2017, The Ellsworth American published an article quoting two

physician providers, one of whom had hospital privileges 3 at MCMH.

           94.     On September 7, 2017, The Ellsworth American published an article quoting

MCMH employees including a registered nurse, a charge nurse in the surgical services

department, and the chief Certified Registered Nurse Anesthetist.



3
    Hospital privileges are the right of a physician to use the facilities and equipment of a hospital.


                                                        12
Case 1:19-cv-00202-GZS Document 1 Filed 05/07/19 Page 13 of 21                      PageID #: 13



        95.     On September 14, 2017, The Ellsworth American published a letter to the editor

written by another physician.

        96.     MCMH argued to the MHRC that Ms. Young was not similarly situated to the

other employees who were quoted in the newspaper because the others had “arguably” engaged

in protected concerted activity within the meaning of Section 7 of the NLRA and the Media

Policy did not apply to them.

        97.     MCMH told the MHRC that Ms. Young’s letter to the editor was “decidedly not”

protected concerted activity, which is not true. In her letter to the editor, Ms. Young made

common cause with other employees who were voicing concerns over working conditions.

        98.     MCMH told the MHRC that Ms. Young had no personal knowledge of the

working conditions of doctors and nurses unlike the employees quoted in other newspaper

articles, which is not true.

        99.     Ms. Young was a Licensed Practical Nurse (LPN) as well as Activities Director.

        100.    Ms. Young worked on the Med/Surg unit.

        101.    Ms. Young’s working conditions were directly affected by inadequate staffing

and also by so many doctors leaving.

        102.    Ms. Young knew that the locum tenens who filled in were of variable abilities.

        103.    Ms. Young knew that some of the locums were let go almost as soon as they

arrived and the staff on the Med/Surg unit had to deal with some doctors who were not up to

standard.

        104.    Ms. Young was consistently attentive and responsive to any assistance the

nursing department needed that fit under her scope of practice as an LPN.




                                                13
Case 1:19-cv-00202-GZS Document 1 Filed 05/07/19 Page 14 of 21                     PageID #: 14



       105.    A Certified Nursing Assistant (“CNA”) told Ms. Young’s supervisor that she

could not have made it through the day without Ms. Young.

       106.    Ms. Young’s performance evaluations demonstrate that Ms. Young was directly

involved with patient care and that that she had daily experience working with the nurses, aides,

and technicians and was knowledgeable about patient safety issues as she was directly involved

with incidents where patients' safety was at risk.

       107.    Ms. Young’s job description allowed her to help with patient care within the

scope of her training which at the hospital was CNA level of work. This included answering call

lights, helping CNAs with patient care such as bathing patients, toileting, etc.

       108.    Ms. Young knew for a fact that the Med/Surg had inadequate staffing because she

was involved with patient care and she personally observed that CNAs often had ten or more

patients on their assignments.

       109.    There were many times that no one was at the nurses' station to take care of

business.

       110.    For example, on one occasion, Ms. Young intercepted a patient trying to leave the

unit without having been discharged. This was one of the concerns that the nurses' petition

addressed and was written about in the newspaper. This was one of the unsafe situations that Ms.

Young had previously expressed concerns about to her supervisor Mr. Keith via email.

       111.    Ms. Young had close working relationships with the doctors who had patients on

Med/Surg and ICU.

       112.    Ms. Young was responsible for helping patients get needed durable medical

equipment before they were discharged home.




                                                 14
Case 1:19-cv-00202-GZS Document 1 Filed 05/07/19 Page 15 of 21                     PageID #: 15



        113.   Ms. Young met with doctors to get signatures on prescriptions and to find out

when their patient was expected to be discharged.

        114.   Ms. Young’s job also involved discussing with doctors what information was

needed in their progress and discharge notes as it applied to the needed equipment for insurance

purposes.

        115.     The December 7, 2017 article about the MCMH tech staff unionizing read, in

part:

        “In a news release, the union said employees voted to unionize because of
        concerns about 'safe staffing, retirement security, adequate equipment and other
        patient and economic protections'.”

        116.   The article goes on to quote an employee: “‘We joined MSNA so that we can

provide the standard of care that our community deserves,’ said [Ms. E], medical laboratory

technician…..”

        117.   This demonstrates that many employees felt vulnerable about job security, pay,

benefits, etc. and discouraged about management’s ability to provide safe patient care.

        118.   Ms. Young echoed those concerns in her letter to the editor about management

not being responsive to employees’ concerns about these matters.

        119.   MCMH did not fire employees who were similarly situated to Ms. Young which

is proof that Ms. Young was fired due to retaliation.

        120.   MCMH did not fire non-disabled employees who were similarly situated to Ms.

Young which is proof that Ms. Young was fired due to disability discrimination.

        121.   MCMH has a motive to retaliate against Ms. Young because she repeatedly

asserted her right to reasonable accommodations and because she complained about disability




                                                15
Case 1:19-cv-00202-GZS Document 1 Filed 05/07/19 Page 16 of 21                       PageID #: 16



discrimination, failure to provide reasonable accommodations, and retaliation over a period of

years.

         122.   MCMH is also motivated to retaliate because Ms. Young filed a prior complaint

with the MHRC and EEOC accusing MCMH of violating her rights under the MHRA, the WPA,

and the ADA.

         123.   Individual decision-makers who were involved in the decision to fire Ms. Young,

including Mr. Lundy and Mr. Keith, had personal reasons to see that she got fired.

         124.   Noah Lundy’s animus: On September 18, 2017, just days before Ms. Young was

fired, Mr. Lundy was at the Commission meeting when Ms. Young’s prior complaint of

disability discrimination and retaliation was discussed and decided.

         125.   Mr. Lundy heard Ms. Young tell the MHRC Commissioners that Mr. Lundy had

shown no understanding of her disability, had never bothered to read her speech evaluation, and

had been irresponsible when she requested alternative work tasks as an accommodation when

she was on voice rest.

         126.   Mr. Lundy heard Ms. Young publicly accuse him of acting unlawfully when he

denied her reasonable accommodations and of providing her with accommodations that were

ineffective.

         127.   Mr. Lundy heard Ms. Young tell the Commissioners that he was “dismissive”

when she asked for volunteers to assist her communicate with patients and of engaging in

intentional discrimination against her.

         128.   Mr. Lundy previously threatened to terminate Ms. Young for writing to MCMH’s

Board of Directors to complain about discrimination and retaliation which she had already

reported to administrators.




                                               16
Case 1:19-cv-00202-GZS Document 1 Filed 05/07/19 Page 17 of 21                      PageID #: 17



         129.   Mr. Lundy told Ms. Young that she was not to make any complaints to anyone

other than to him or to her supervisors.

         130.   Ms. Young replied by email and told Mr. Lundy that she had already filed

complaints with the Joint Commission and with Maine Department of Health and Human

Services because of the negligence of the Physical Therapy Clinical Supervisor.

         131.   Mr. Lundy should have informed and reassured Ms. Young that she would not be

subjected to retaliation for making these complaints but instead he simply refrained from any

reply.

         132.   Doug Keith’s animus: In Ms. Young’s 2016 complaint to the MHRC, she

accused Mr. Keith of lying and covering up the negligence committed by the Physical Therapy

Clinical Supervisor.

         133.   Mr. Keith had certainly read Ms. Young's internal complaint in a QSTATIM

incident report in which she implicated Keith of this cover-up of the negligence and of failure to

abide by the professional standards in MCMH’s code of conduct called “True Colors.”

         134.   Four days later Mr. Keith reprimanded Ms. Young and threatened her with

termination.

         135.   Ms. Young told the MHRC that Mr. Keith discriminated against her on the basis

of disability by approving an unfair performance evaluation and by ignoring the fact that Ms.

Young requested and needed additional, effective accommodations in order to fully perform her

job duties, such as taking patients to the cafeteria.

         136.   Ms. Young also told the MHRC that MCMH treated her differently and worse

than other employees by conducting her performance review in the administration building with

Mr. Keith present, which was intimidating, and with the CEO lurking in the hallway.




                                                  17
Case 1:19-cv-00202-GZS Document 1 Filed 05/07/19 Page 18 of 21                       PageID #: 18



        137.   Ms. Young expressed concern in an email to Ms. Formby with a copy to Mr.

Lundy and Mr. Keith about Mr. Keith’s presence at her evaluations. Ms. Young said she felt it

was intimidating and discriminatory as she was the only one who had an evaluation done in the

administration building with department head and CEO out in hallway.

        138.   All of the persons involved in the termination of Ms. Young were aware of her

disability.

        139.   All of the persons involved in the termination of Ms. Younger were aware of her

previous protected activity.

        140.   The termination decision was tainted by the bias of subordinate employees

involved in the termination.

        141.   The reasons given for the termination are pretexts.

        142.   The timing of events including Ms. Young’s protected activity and the

termination evidence a causal connection between Ms. Young’s

        143.   The evidence of disparate treatment evidencing a causal connection between Ms.

Young’s protected activity and termination.

        144.   EMHS aided and abetted MCMH in terminating Ms. Young’s employment.

        145.   EMHS is liable under 5 M.R.S. §4633 because it discriminated against Ms. Young

because she opposed an act or practice that is unlawful under this Act and because she made a

charge, testified, assisted, participated in an investigation and hearing under the MHRA.

        146.   EMHS is liable under 5 M.R.S. §4633 because it coerced, intimated, threatened or

interfered with Ms. Young in the exercise and enjoyment of her rights under the MHRA.

        147.   Ms. Young was fired because she engaged in protected activity under the MHRA,

the ADA, the WPA, and the Rehab Act.




                                                 18
Case 1:19-cv-00202-GZS Document 1 Filed 05/07/19 Page 19 of 21                      PageID #: 19



        148.    Ms. Young was fired because she made complaints about disability

discrimination, retaliation, and whistleblower retaliation to the MHRC and EEOC.

        149.    Ms. Young would not have been fired for writing a letter to the editor if she had

not engaged in protected activity under the MHRA, WPA, ADA and the Rehab Act and she had

not filed complaints with the MHRC and EEOC.

        150.    Ms. Young’s protected activity under the MHRA, WPA, ADA, and the Rehab Act

were motivating factors in the decision to terminate her employment.

        151.    Ms. Young was terminated because of her disability and because Defendants

regarded her as a person with a disability.

        152.    Defendants acted with malice and with deliberate indifference to Ms. Young’s

state and federal rights.

                                        COUNT I: MHRA

        153.    Paragraphs 1-152 are incorporated by reference.

        154.    Defendants unlawfully discriminated against Plaintiff because of disability.

        155.    Defendants unlawfully retaliated against Plaintiff in violation of the MHRA.

                                         COUNT II: ADA

        156.    Paragraphs 1-155 are incorporated by reference.

        157.    Defendants unlawfully discriminated against Plaintiff because of disability.

        158.    Defendants unlawfully retaliated against Plaintiff in violation of the ADA.

                                          COUNT III: Rehab Act

        159.    Paragraphs 1-158 are incorporated by reference.

        160.    Defendants unlawfully discriminated against Plaintiff because of disability.

        161.    Defendants unlawfully retaliated against Plaintiff in violation of the ADA

                                              COUNT IV: WPA


                                                 19
Case 1:19-cv-00202-GZS Document 1 Filed 05/07/19 Page 20 of 21                       PageID #: 20



       162.    Paragraphs 1-161 are incorporated by reference.

       163.    Defendants’ conduct violates the WPA.

                                      PRAYER FOR RELIEF

       Plaintiff respectfully requests that the Court grant the following relief:

       A.      Declare the conduct engaged in by Defendants to be in violation of her rights;

       B.      Enjoin Defendants, their agents, successors, employees, and those acting in

concert with it from continuing to violate her rights;

       C.      Order Defendants to reinstate Plaintiff;

       D.      Order Defendants to award front pay to Plaintiff;

       E.      Award lost future earnings to compensate Plaintiff for the diminution in expected

earnings caused by Defendants’ discrimination;

       F.      Award equitable-relief for back pay, benefits and prejudgment interest;

       G.      Award compensatory damages in an amount to be determined at trial;

       H.      Award punitive damages in an amount to be determined at trial;

       I.      Award liquidated damages in an amount to be determined at trial;

       J.      Award nominal damages;

       K.      Award attorney’s fees, including legal expenses, and costs;

       L.      Award prejudgment interest;

       M.      Permanently enjoin Defendants from engaging in any retaliatory employment;

       N.      Require Noah Lundy to mail a letter to all employees notifying them of the

verdict against Defendants and stating that Defendants will not tolerate retaliation in the future;

       O.      Require that Defendants post a notice in all of their workplaces of the verdict and

a copy of the Court’s order for injunctive relief;




                                                 20
Case 1:19-cv-00202-GZS Document 1 Filed 05/07/19 Page 21 of 21                       PageID #: 21



       P.      Require that Defendants train all management level employees on the protections

afforded by the MHRA, ADA, WPA and Rehab Act;

       Q.      Require that Defendants place a document in Plaintiff’s personnel file which

explains that Defendants terminated her due to unlawful retaliation; and

       R.      Grant to Plaintiff such other and further relief as may be just and proper.



Dated: May 7, 2019                                   /s/ Chad T. Hansen
                                                     Chad T. Hansen
                                                     Attorney for the Plaintiff

                                                     MAINE EMPLOYEE RIGHTS GROUP
                                                     92 Exchange Street 2nd floor
                                                     Portland, Maine 04101
                                                     Tel. (207) 874-0905
                                                     Fax (207) 874-0343
                                                     chansen@maineemployeerights.com




                                                21
